Determination unanimously annulled, petition granted and record of disciplinary hearing expunged from petitioner’s institutional record upon respondent’s consent. Memorandum: Respondent has consented in writing to *1207the relief sought in the petition, namely the expungement of the record of the disciplinary hearing from petitioner’s institutional record. (Article 78 proceeding transferred by order of Supreme Court, Wyoming County, Dadd, J.) Present—Dillon, P. J., Callahan, Green, Davis and Lowery, JJ.